Citation Nr: 0636883	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  02-12 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for bilateral pes planus 
with left plantar fasciitis.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran had active military service from December 1976 to 
December 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June and December 2001 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Togus, Maine, which denied the benefits sought 
on appeal.

In December 2004, the veteran appeared at the RO and offered 
testimony in support of his claim via a videoconference 
hearing before the undersigned acting Veterans Law Judge in 
Washington DC.  The transcript of the veteran's testimony has 
been associated with his claims file.

The appeal was remanded in November 2005 for a VA examination 
to determine whether the veteran had bilateral pes planus 
with left plantar fasciitis and an etiology opinion.


FINDINGS OF FACT

1.  Service connection is in effect for degenerative joint 
disease of the right ankle.

2.  There is competent medical evidence that the veteran's 
bilateral pes planus with left plantar fasciitis is due to 
service, including his service connected right ankle 
disability.


CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
bilateral pes planus with left plantar fasciitis were 
proximately due to or the result of service, including a 
service-connected disability.  38 U.S.C.A. §§ 1111, 1131, 
1153, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.306, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this new legislation, but finds that, 
given the favorable action taken below, no discussion of the 
VCAA is required.  

Background

Service medical records show that the veteran was seen in 
January 1977 with complaints of left ankle pain and pain in 
the left arch area.  The veteran indicated that he was doing 
physical training when the discomfort was first noted.  It 
was noted that the veteran's pain increased with weight 
bearing.  On July 22, 1977, the veteran was seen for 
complaints of right foot pain after falling down a hill.  
Discoloration and some swelling was noted.  The veteran had 
good range of motion.  The impression was a strain.  The 
veteran was to use an Ace wrap, heat, and elevate his foot.  
On July 25, 1977 the veteran was seen with complaints of 
right ankle pain after climbing a hill and twisting his 
ankle.  It was noted that the veteran had a sprained ankle 
which was swollen.  He was to use an Ace wrap and was given 
light duty.  The veteran was again seen in August 1977 for 
right ankle pain.  Report of Medical History dated October 
1982 showed fracture of the big right toe in 1975 prior to 
service.  The veteran's separation examination dated in 
November 1982 showed normal clinical evaluation of the feet.

In a January 2001 statement, the veteran indicated that he 
went to see a podiatrist who stated the reason he sprained 
his ankle and now has a problem with his plantar tendon was 
because he had flat feet and always had flat feet.  In a 
February 2000 statement, the veteran discussed the chronic 
nature of his ankle and bilateral foot condition.

Private treatment records from Wayne C. Gould, DPM, FACFAS, 
dated June 2000 to January 2001 indicates that the veteran 
was seen with complaints of left heel pain since March of 
2000 after playing basketball.  The veteran was diagnosed 
with plantar fasciitis central band of the left foot.  X-rays 
showed no significant inferior calcaneal spur.  The veteran 
was given the option of corticosteroid injection and he took 
the injection.  In January 2001, the veteran was seen for 
complaints of a painful interphalangeal joint of the right 
hallux.  He related injuring this during soccer when he was 
16 and had intermittent since.  The assessment was 
interphalangeal joint affliction of the right hallux.  X-rays 
showed minimal degenerative changes involving the joint.

At his April 2001 VA examination, the veteran reported that 
while on active duty he had several incidents in which he 
injured his ankle, most were self treated.  Subsequent to his 
discharge he reported he had numerous incidents in which he 
would sprain the right and left ankles, usually when playing 
sports.  In the past couple of years he stated he had 
developed left heel pain which had been diagnosed as plantar 
fasciitis related to pes planus.  The assessment included 
history of recurrent right ankle sprain, bilateral pes 
planus, and left plantar fasciitis.  The examiner noted that 
the bilateral pes planus and left plantar fasciitis were not 
related to the recurrent right ankle sprain.  X-rays of the 
right ankle revealed degenerative joint disease.  The left 
ankle showed mild sclerosis of the tibial/talar opposing 
surfaces.  

In June 2001, the RO granted service connection for 
degenerative joint disease of the right ankle and assigned a 
10 percent evaluation under Diagnostic Code 5010-5271, 
effective May 26, 1999.

An October 2001 note from Dr. Gould indicated that the 
veteran's feet and job description of prolonged weight 
bearing had a contributing factor in the chronicity of the 
plantar fasciitis of the left heel.

A November 2001 note from Dr. Gould stated that the veteran 
was born with flat feet and his job description of prolonged 
weight bearing had a chronic contributing factor in his 
plantar fasciitis of the left heel.

Treatment reports from Dr. Gould, dated from January 2001 to 
October 2003, show treatment for miscellaneous foot and heel 
problems.  The veteran underwent a plantar fasciotomy of the 
left heel in November 2001.

At his January 2003 RO hearing, the veteran testified that he 
sprained his ankles several times while in service.  He 
indicated he was not told he had flat feet until he saw a 
podiatrist after separation from service.  He was also 
informed that he had plantar fasciitis.  The veteran 
testified that he was told that he kept spraining his ankles 
because he had flat feet.  

At his February 2003 VA examination, the examiner diagnosed 
status post plantar fasciotomy, left foot, for chronic left 
plantar fasciitis, improved; pes planus, unrelated to the 
plantar fasciotomy.  The examiner stated that it was as 
likely as not that the veteran's current left foot problem 
was not related to his service activities.

At his December 2004 Board videoconference hearing, the 
veteran testified that his feet would bother him in service 
after long periods of standing.  The veteran stated that he 
was never told he had flat feet prior to entering service and 
was never told he had flat feet while in service.  He 
testified that he sprained his ankles numerous times while in 
service.  The veteran stated that he continued having 
problems with his feet after separation from service.  He 
indicated that his civilian doctor Dr. Gould told him he had 
flat feet and had them prior to service.  The veteran claimed 
that his plantar fasciitis was related to his bilateral pes 
planus.  

A January 2006 examination from Dr. Gould indicated the 
veteran had complaints of bilateral foot pain.  The 
assessment was pronation bilateral and bilateral fasciitis.  
In a March 2006 letter, Dr. Gould noted that the veteran was 
a long term patient who suffered from a long history of 
plantar fasciitis and foot pain.  

At his April 2004 VA podiatry examination, the examiner 
diagnosed possible plantar fasciitis based on the veteran's 
historical description with no signs of pes planus.  There 
was no clinical suggestion of ankle arthritis based on range 
of motion noting no radiographs were available.  In the 
examiner's opinion it was less likely than not that the 
veteran's current foot and occasional ankle pain were related 
to military service.  The examiner could find no evidence 
that would support a causative factor of either condition at 
present, though the fact that his orthoses helped him a lot 
and the fact that he described having a fasciotomy indicated 
he had been dealing with plantar fasciitis for at least five 
to six years.  The examiner noted that he had no empiric 
evidence to relate this to his military service at this time.

At his April 2006 VA orthopedic examination, the examiner 
diagnosed chronic lateral ligament insufficiency of the right 
ankle and status post plantar fasciotomy of the left foot.  
The examiner felt that the symptoms involving the left heel 
and mid foot were aggravated by the service connected injury 
to the right ankle.

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic disabilities, such as arthritis (including 
degenerative joint disease, i.e., osteoarthritis), are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When a veteran's condition is properly found to have 
preexisted service, either because it is noted at the time of 
the entry into service or because preexistence was 
demonstrated by clear and unmistakable evidence, the 
presumption of aggravation must be considered.  A preexisting 
injury or disease will be considered to have been aggravated 
by active service where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  Clear and unmistakable evidence is required to 
rebut the presumption of aggravation where pre-service 
disability underwent an increase in severity during service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. Temporary or 
intermittent flare-ups of a preexisting injury or disease are 
not sufficient to be considered "aggravation in service" 
unless the underlying condition, as contrasted with symptoms, 
has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993).

To rebut the presumption of sound condition under 38 U.S.C.A. 
§ 1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  
VAOPGCPREC 3-2003; 69 Fed. Reg. 25178 (2004).

Finally, applicable regulations provide that a disability, 
which is proximately due to or the result of a service- 
connected disease or injury shall be service connected.  38 
C.F.R. § 3.310(a).  Secondary service connection may also be 
granted for the degree of aggravation to a nonservice-
connected disorder, which is proximately due to, or the 
result of a service-connected disorder.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  Such claims may be described as 
secondary service connection by way of aggravation.


Analysis

The evidence clearly shows that the veteran has been 
diagnosed with left plantar fasciitis and mid-foot symptoms.  
Although the April 2006 VA podiatrist indicated that the 
veteran did not have bilateral pes planus, the veteran has 
been diagnosed on numerous occasions during VA examinations 
and by his private podiatrist with bilateral pes planus.  The 
veteran is service connected for degenerative joint disease 
of the right ankle.  In order for the veteran to be service-
connected for bilateral pes planus with left plantar 
fasciitis on a secondary basis, the evidence must show that 
the veteran's foot disabilities are proximately due to or the 
result of his service-connected right ankle disability.

At his April 2004 VA podiatry examination, the examiner 
diagnosed possible plantar fasciitis based on the veteran's 
historical description with no signs of pes planus.  In the 
examiner's opinion it was less likely than not that the 
veteran's current foot and occasional ankle pain were related 
to military service.  The examiner could find no evidence 
that would support a causative factor of either condition at 
present, though the fact that his orthoses helped him a lot 
and the fact that he described having a fasciotomy indicated 
he had been dealing with plantar fasciitis for at least five 
to six years.  The examiner noted that he had no empiric 
evidence to relate this to his military service at this time.

The Board notes that the April 2004 VA podiatrist noted that 
there was no clinical suggestion of ankle arthritis based on 
range of motion noting no radiographs were available; 
however, the claims file shows that the veteran was diagnosed 
with degenerative arthritis of the left ankle confirmed by x-
rays from Dr. Gould in 2000 and 2001 and from the VA in an 
April 2001 VA examination.  It appears that the examiner did 
not review the veteran's claims file.  In addition, this 
examiner did not explain why other VA examinations and the 
veteran's private podiatrist had diagnosed bilateral pes 
planus while his findings were negative.

By contrast, the April 2006 VA orthopedic examiner diagnosed 
chronic lateral ligament insufficiency of the right ankle and 
status post plantar fasciotomy of the left foot.  The 
examiner felt that the symptoms involving the left heel and 
mid foot were aggravated by the service connected injury to 
the right ankle.

In light of the foregoing, and resolving all reasonable doubt 
in the veteran's favor, the Board concludes that service 
connection for bilateral pes planus with left plantar 
fasciitis is warranted.  In reaching this determination, the 
Board notes that it interprets the assessment of the February 
2003 VA examiner as supporting the veteran's claim.  Further, 
the evidence also supports a grant of service connection as 
secondary to the veteran's service-connected degenerative 
joint disease of the right ankle.  In this regard, the Board 
notes that it finds the previous VA examinations, including 
those records of the veteran's private podiatrist, diagnosing 
bilateral pes planus and the April 2006 VA orthopedic 
examination more persuasive than the April 2004 VA podiatry 
examination in which it is apparent that the claims file was 
not reviewed.


ORDER

Service connection for bilateral pes planus with left plantar 
fasciitis is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


